Citation Nr: 1217867	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-03 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right elbow condition.

2.  Entitlement to service connection for a right elbow condition.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1975 to September 1979, and from December 3, 1990 to April 30, 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which declined to reopen the Veteran's claim for service connection for a right elbow condition.

The Board notes that a private medical opinion dated December 24, 2011, was submitted to the Board without a waiver of local jurisdiction review.  The Veteran is not prejudiced by the Board's consideration of the evidence in the first instance for the purpose of reopening the Veteran's claim.

The issue of entitlement to service connection for a right elbow condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a February 1995 rating decision, a VA RO denied the Veteran's claim for service connection for a right elbow condition, and the Veteran did not timely file a notice of disagreement with this decision.

2.  The evidence received since the February 1995 rating decision relating to the Veteran's right elbow condition is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right elbow condition.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying the Veteran's claim for entitlement to service connection for a right elbow condition is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a right elbow condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the previously disallowed claim for service connection for a right elbow condition has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will proceed with a decision on the Veteran's petition to reopen.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R.       §§ 3.104, 20.1100, 20.1103 (2011).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011); Smith v. West, 12 Vet. App. 312, 314 (1999) (noting that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.)

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that when determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of a witness.)

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

The Board notes that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran initially filed his original claim of entitlement to service connection for a right elbow condition in October 1992.  The RO denied the Veteran's claim in February 1995, finding that the Veteran's condition was neither occurred in nor aggravated by service.  The Veteran did not appeal this decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  The evidence under consideration at the time of the February 2005 denial included the report of a November 1992 VA examination, service medical records, and private treatment records.  Notably the evidence of record contained no nexus opinions linking the Veteran's elbow condition to service.  The Veteran was notified of the denial by letter dated February 1995, including his appellate rights.  The Veteran did not appeal this decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

The Board must now determine if new and material evidence has been submitted since the time of the February 1995 final rating decision.  See 38 U.S.C.A. § 5108 (West 2002).  The evidence added to the record after the April 2005 final denial includes, in pertinent part, additional medical evidence, including four opinions from Dr. P.E.C. opining that the Veteran's right elbow condition was aggravated during active duty service.  This evidence is new because it has not been previously submitted to VA.

Regarding the materiality of the newly submitted evidence, the Veteran's claim for service connection for a right elbow condition was previously denied because the RO found that the Veteran's right elbow condition was neither incurred in nor aggravated by service.  The new medical evidence suggesting that the Veteran's right elbow condition was aggravated by service relates to unestablished facts necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a right elbow condition is reopened.


ORDER

The claim for service connection for a right elbow condition is reopened, and the appeal is allowed to this extent only.


REMAND

Having reopened the Veteran's claim for service connection for a right elbow condition, the Board must now determine whether the reopened claim may be granted on the merits.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development of the medical record is warranted.

VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the record contains evidence of a current right elbow condition, the Veteran's allegations that he experienced elbow pain in service, and medical evidence suggesting that the Veteran's right elbow condition was aggravated by service.  The Board notes that Dr. P.E.C. performed right elbow surgery on the Veteran in August 1990.  Subsequently, Dr. P.E.C. stated on October 22, 1990 that the Veteran was able to return to full active duty as of that date.  The Veteran was subsequently placed on active duty on December 3, 1990.

The record contains four letters from Dr. P.E.C. dated January 2009, July 2009, September 2010, and December 2011, each indicating that the Veteran's right elbow condition was aggravated by active duty.  The Board finds, however, that these opinions are an inadequate basis upon which to render an opinion because Dr. P.E.C. did not reconcile these opinions with his note dated October 22, 1990 indicating that the Veteran was able to return to full active duty as of that date.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's right elbow condition and whether such disability is related to service.

With regard to a claim such as this one that involves the possible question of aggravation of a preexisting condition, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A.        § 1111 (West 2002).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2011).

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the instant case, the record suggests that the Veteran may underwent surgery to his right elbow before active duty military service.  The possibility of aggravation of a preexisting condition must be considered on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  Indicate if such records are not available.  All attempts to secure this evidence must be documented in the claims folder.  If, after making reasonable efforts to obtain named records the records are unable to be secured, notify the Veteran and (a) identify the specific records that were unable to be  obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After completing the above directive, schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's right elbow disability.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that such a review was conducted.  The examiner must: 

a)  Describe with detail the nature of the Veteran's right elbow condition;

b)  Provide an opinion whether the Veteran's right elbow condition clearly and unmistakably (obviously or manifestly) existed prior to his active duty service;

c)  If the Veteran's right elbow condition did not clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that a right elbow condition originated during, or is etiologically related to, his active duty service;

d)  If the Veteran's right elbow condition did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether the disability clearly and unmistakably (obviously or manifestly) was not aggravated (increased in severity beyond the natural progression of the disability) during his active duty service. 

If any tests or other diagnostic tools are deemed necessary by the examiner, they should be accomplished.  The examiner's written report shall be associated with the Veteran's VA claims folder.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

3.  Thereafter, the RO should readjudicate the Veteran's claim.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


